Citation Nr: 1018677	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-37 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent




WITNESSES AT HEARING ON APPEAL

Appellant, J.T. and T.B.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to March 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and October 2008 rating 
decisions by the Roanoke, Virginia Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Veteran 
testified at a videoconference Board hearing before the 
undersigned in April 2010; a transcript of this hearing is of 
record.

At the April 2010 hearing, the undersigned stated that a 
December 2007 substantive appeal for the issue of entitlement 
to a higher initial rating for bilateral hearing loss 
disability would also be accepted for the issue of 
entitlement to service connection for tinnitus.  See hearing 
transcript, pp. 9-10.  Therefore, the tinnitus issue is 
discussed in the decision herein.

The issue of entitlement to a higher initial rating for 
bilateral hearing loss disability is decided in the decision 
below.  The remaining issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.



FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-
connected bilateral hearing loss has been manifested by no 
worse than level I hearing acuity in the right ear and level 
II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the hearing loss disability issue decided herein, the 
appeal is from the initial rating assigned with the grant of 
service connection.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
rating assigned.  Regardless, a statement of the case (SOC) 
issued in October 2007, and October 2008 and January 2009 
supplemental SOCs (SSOCs) properly provided the Veteran 
notice of the criteria for rating hearing loss disabilities, 
as well as further notice on the downstream issue of an 
increased initial rating, including of what the evidence 
showed, and why the current rating was assigned.  The Veteran 
has had ample opportunity to respond/supplement the record.  
He is not prejudiced by this process; notably, he does not 
allege that notice in this case was less than adequate or 
that he is prejudiced by any notice deficiency.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in 
2007 and 2008.  Evidentiary development is complete.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD 
AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

Factual Background and Analysis

Service personnel records note that the Veteran was aircraft 
repair parts specialist.

In February 2006, the Veteran submitted a claim for service 
connection for bilateral hearing loss disability.

During a May 2007 VA audiometric examination, the Veteran 
reported that he had been exposed to noise from aircraft, 
motors and rockets in service.  Pure tone thresholds, in 
decibels, were recorded as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
25
20
35
55
34
LEFT
15
40
60
60
65
56

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.

Applying the results to the Table VI chart, a puretone 
threshold average of 34 and a speech discrimination of 100 
percent in the right ear will result in level I hearing for 
that ear. A puretone threshold average of 56 and a speech 
discrimination of 94 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear, combined with a 
level I for the left ear, will result in a noncompensable 
(zero percent) compensation evaluation.

A rating action in May 2007 awarded the Veteran service 
connection for a bilateral hearing loss and assigned a 
noncompensable evaluation effective in February 2006.  

During a June 2008 VA audiometric examination, pure tone 
thresholds, in decibels, were recorded as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
30
25
35
45
34
LEFT
25
45
60
60
60
56

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.

A puretone threshold average of 34 and a speech 
discrimination of 94 percent in the right ear will result in 
level I hearing for that ear.  A puretone threshold average 
of 56 and a speech discrimination of 88 percent in the left 
ear will result in level II hearing for that ear.  Applying 
these results to the Table VII chart (with left ear being the 
"poorer" ear), a level I for the right ear, combined with a 
level II for the left ear, will result in a noncompensable 
(zero percent) compensation evaluation.

Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII, for the entire 
period of the appeal.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of hearing impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The Veteran also seeks service connection for tinnitus.  His 
STRs are silent for complaints of tinnitus; however, his 
service history includes hazardous noise exposure as an 
aircraft repair parts specialist.  During a May 2007 VA 
examination, the Veteran denied complaints of tinnitus; 
however, during a June 2008 VA examination, he complained of 
intermittent tinnitus (no etiology opinion was provided).  
Moreover, as noted above, the Veteran has been awarded 
service connection for bilateral hearing loss disability.  A 
VA examination to determine whether any current tinnitus is 
related to the Veteran's military service is necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the Veteran's claim for an increased rating for 
PTSD, the Veteran most recently underwent a VA PTSD 
examination in June 2008.  Thereafter, an October 2008 rating 
decision granted an increased 50 percent rating for PTSD.  
During the April 2010 Board hearing, the Veteran and his 
representative indicated that the Veteran was seeking an 
increased rating because the condition had become more 
severe.  When a veteran claims that his condition is worse 
than when originally rated, and when the available evidence 
is too old for an evaluation of the claimant's current 
condition, VA's duty to assist includes providing him with a 
new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Veteran should accordingly be scheduled for 
an examination to determine the current severity of his 
symptoms.  

Moreover, the AMC/RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The 
Veteran indicated during the April 2010 Board hearing that he 
was receiving ongoing treatment for his PTSD from VA 
physicians.  However, as the claims file only includes VA 
treatment records dated up to April 2009, any additional 
records from that facility should be obtained.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Regarding the Veteran's claim for TDIU, the Board notes that 
further development and adjudication of the Veteran's claim 
for increase may provide evidence in support of his claim for 
TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on that issue.  See Henderson v. West, 12 Vet. App. 11 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected PTSD since April 2009.  Those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should arrange for an 
audiological evaluation of the Veteran to 
determine the likely etiology of his 
tinnitus.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Based on interview of 
the Veteran and review of his claims 
file, the examiner should provide an 
opinion responding to the following 
question: Does the Veteran have tinnitus 
that is related to his service (to 
include noise exposure therein) or his 
service-connected bilateral hearing loss 
disability?  The examiner must explain 
the rationale for the opinions given.

3.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Review Examination for Posttraumatic 
Stress Disorder and VA's Worksheet for 
Mental Disorders Examination.  

The psychologist or psychiatrist should 
also provide an opinion as to the impact 
of PTSD on the Veteran's ability to work, 
and should explain the rationale for all 
opinions given.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


